ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the after final amendments filed 26 October 2021 for the application filed 22 October 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 26 October 2021, with respect to claims 1-22 have been fully considered and are persuasive in view of the cancellation of claims 19-22. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a wing extending from the fuselage along a spanwise axis, a section of the wing rotatable about the spanwise axis and relative to the fuselage; and a ducted fan mounted to the section of the wing, the ducted fan having a hub configured to be drivingly engaged by an engine, the hub rotatable about a fan axis, blades protruding from the hub between roots mounted to the hub and tips radially spaced from the hub, and a duct circumferentially extending about the fan axis and mounted to the tips of the blades to rotate with the blades about the fan axis; the section of the wing and the ducted fan rotatable about the spanwise axis between a hover mode in which the fan axis is substantially perpendicular to a ground, and an aircraft mode in which the fan axis is substantially parallel to the ground” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-18 depend from claim 1 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/4/2021